Title: To George Washington from Bartholomew Dandridge, Jr., 18 June 1797
From: Dandridge, Bartholomew Jr.
To: Washington, George



My dear Sir,
The Hague 18 June 1797.

After a very disagreeable and tedious passage of eight weeks from the Delaware, I was landed in Europe, with Mr & Mrs Murray, on the 7th instant, at the mouth of the Texel. We got on shore in the afternoon, & the next day pursued our journey by land towards Amsterdam, where we arrived on the 9th—Several vessels which left Philadelphia after our departure had arrived here ten days before us, and of course the coming of Mr Murray was expected. We have every where been receiv’d with much kindness. Mr Adams was at Amsterdam when we got there, & accompanied us to this place. Mr Murray has waited in an informal way on the Minister for foreign affairs, and tomorrow is appointed for the formal delivery of his credentials to the President of the National Assembly. I had much pleasure in meeting at Amsterdam Mr & Mrs Marshall who had arrived a few days before us from London. Mrs Marshall has two sons & made many kind enquiries concerning Mrs Wn & yourself. at the Hague we found Genl & Mrs Pinckney, who are well & enquired also particularly concerning you. Mr Adams will leave this soon for London, where I believe he is to be united to Miss Johnson & from thence proceed to Lisbon. Be pleased to offer my affectionate regards to my aunt & my best wishes to the family at M. Vernon. With grateful & continued remembrance of your repeated kindnesses, I remain, with sincere respect & attachment Yr oblig’d hble Servt

B. Dandridge

